Exhibit 10.3

 

THIRD PARTY SECURITY AGREEMENT:

RIGHTS TO PAYMENT AND INVENTORY

 

1.              GRANT OF SECURITY INTEREST. In consideration of any credit or
other financial accommodation heretofore, now or hereafter extended or made to
HemaCare Corporation and Coral Blood Services, Inc. (“Borrowers”), or any of
them, by WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”), and for other valuable
consideration, as security for the payment of all Indebtedness of Borrowers to
Bank, the undersigned Coral Blood Services, Inc. (“Owner”) hereby grants and
transfers to Bank a security interest in all accounts, deposit accounts, chattel
paper (whether electronic or tangible), instruments, promissory notes,
documents, general intangibles, payments intangibles, software, letter of credit
rights, healthcare insurance receivables and other rights to payment
(collectively called “Rights to Payment”), now existing or at any time
hereafter, and prior to the termination hereof, arising (whether they arise from
the sale, lease or other disposition of inventory or from performance of
contracts for service, manufacture, construction, repair or otherwise or from
any other source whatsoever), including all securities, guaranties, warranties,
indemnity agreements, insurance policies, supporting obligations and other
agreements pertaining to the same or the property described therein, and in all
goods returned by or repossessed from Owner’s customers, together with a
security interest in all inventory, goods held for sale or lease or to be
furnished under contracts for service, goods so leased or furnished, raw
materials, component parts and embedded software, work in process or materials
used or consumed in Owner’s business and all warehouse receipts, bills of lading
and other documents evidencing goods owned or acquired by Owner, and all goods
covered thereby, now or at any time hereafter, and prior to the termination
hereof, owned or acquired by Owner, wherever located, and all products thereof
(collectively called “Inventory”), whether in the possession of Owner,
warehousemen, bailees or any other person, or in process of delivery, and
whether located at Owner’s places of business or elsewhere (with all Rights to
Payment and Inventory referred to herein collectively as the “Collateral”),
together with whatever is receivable or received when any of the Collateral or
proceeds thereof are sold, leased, collected, exchanged or otherwise disposed
of, whether such disposition is voluntary or involuntary, including without
limitation, all Rights to Payment, including returned premiums, with respect to
any insurance relating to any of the foregoing, and all Rights to Payment with
respect to any claim or cause of action affecting or relating to any of the
foregoing (hereinafter called “Proceeds”). The word “Indebtedness” is used
herein in its most comprehensive sense and includes any and all advances, debts,
obligations and liabilities of Borrowers, or any of them, heretofore, now or
hereafter made, incurred or created, whether voluntary or involuntary and
however arising, whether due or not due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, including under any swap, derivative,
foreign exchange, hedge, deposit, treasury management or other similar
transaction or arrangement, and whether Borrowers may be liable individually or
jointly with others, or whether recovery upon such Indebtedness may be or
hereafter becomes unenforceable.

 

2.              CONTINUING AGREEMENT; REVOCATION; OBLIGATION UNDER OTHER
AGREEMENTS. This is a continuing agreement and all rights, powers and remedies
hereunder shall apply to all past, present and future Indebtedness of each of
the Borrowers to Bank, including that arising under successive transactions
which shall either continue the Indebtedness, increase or decrease it, or from
time to time create new Indebtedness after all or any prior Indebtedness has
been satisfied, and notwithstanding the death, incapacity, dissolution,
liquidation or bankruptcy of any of the Borrowers or Owner or any other event or
proceeding affecting any of the Borrowers or Owner. This Agreement shall not
apply to any new Indebtedness created after actual receipt by Bank of written
notice of its revocation as to such

 

1

--------------------------------------------------------------------------------


 

new Indebtedness; provided however, that loans or advances made by Bank to any
of the Borrowers after revocation under commitments existing prior to receipt by
Bank of such revocation, and extensions, renewals or modifications, of any kind,
of Indebtedness incurred by any of the Borrowers or committed by Bank prior to
receipt by Bank of such revocation, shall not be considered new Indebtedness.
Any such notice must be sent to Bank by registered U.S. mail, postage prepaid,
addressed to its office at Beverly Hills RCBO, 433 N. Camden Drive, Suite 505,
Beverly Hills, California 90210, or at such other address as Bank shall from
time to time designate. The obligations of Owner hereunder shall be in addition
to any obligations of Owner under any other grants or pledges of security for
any liabilities or obligations of any of the Borrowers or any other person
heretofore or hereafter given to Bank unless said other grants or pledges of
security are expressly modified or revoked in writing; and this Agreement shall
not, unless expressly herein provided, affect or invalidate any such other
grants or pledges of security.

 

3.              OBLIGATIONS JOINT AND SEVERAL; SEPARATE ACTIONS; WAIVER OF
STATUTE OF LIMITATIONS; REINSTATEMENT OF LIABILITY. The obligations hereunder
are joint and several and independent of the obligations of Borrowers, and a
separate action or actions may be brought and prosecuted against Owner whether
action is brought against any of the Borrowers or any other person, or whether
any of the Borrowers or any other person is joined in any such action or
actions. Owner acknowledges that this Agreement is absolute and unconditional,
there are no conditions precedent to the effectiveness of this Agreement, and
this Agreement is in full force and effect and is binding on Owner as of the
date written below, regardless of whether Bank obtains collateral or any
guaranties from others or takes any other action contemplated by Owner. Owner
waives the benefit of any statute of limitations affecting Owner’s liability
hereunder or the enforcement thereof, and Owner agrees that any payment of any
Indebtedness or other act which shall toll any statute of limitations applicable
thereto shall similarly operate to toll such statute of limitations applicable
to Owner’s liability hereunder. The liability of Owner hereunder shall be
reinstated and revived and the rights of Bank shall continue if and to the
extent that for any reason any amount at any time paid on account of any
Indebtedness secured hereby is rescinded or must be otherwise restored by Bank,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, all as though such amount had not been paid. The determination as to
whether any amount so paid must be rescinded or restored shall be made by Bank
in its sole discretion; provided however, that if Bank chooses to contest any
such matter at the request of Owner, Owner agrees to indemnify and hold Bank
harmless from and against all costs and expenses, including reasonable
attorneys’ fees (to include outside counsel fees and all allocated costs of
Bank’s in-house counsel), expended or incurred by Bank in connection therewith,
including without limitation, in any litigation with respect thereto.

 

4.              OBLIGATIONS OF BANK. Any money received by Bank in respect of
the Collateral may be deposited, at Bank’s option, into a non-interest bearing
account over which Owner shall have no control, and the same shall, for all
purposes, be deemed Collateral hereunder.

 

5.              REPRESENTATIONS AND WARRANTIES.

 

(a)           Owner represents and warrants to Bank that: (i) Owner’s legal name
is exactly as set forth on the first page of this Agreement, and all of Owner’s
organizational documents or agreements delivered to Bank are complete and
accurate in every respect; (ii) Owner is the owner and has possession or control
of the Collateral and Proceeds; (iii) Owner has the exclusive right to grant a
security interest in the Collateral and Proceeds; (iv) all Collateral and

 

2

--------------------------------------------------------------------------------


 

Proceeds are genuine, free from liens, adverse claims, setoffs, default,
prepayment, defenses and conditions precedent of any kind or character, except
the lien created hereby or as otherwise agreed to by Bank, or as heretofore
disclosed by Owner to Bank, in writing; (v) all statements contained herein and,
where applicable, in the Collateral are true and complete in all material
respects; (vi) no financing statement covering any of the Collateral or
Proceeds, and naming any secured party other than Bank, is on file in any public
office; (vii) all persons appearing to be obligated on the Collateral and
Proceeds have authority and capacity to contract and are bound as they appear to
be; (viii) all property subject to chattel paper has been properly registered
and filed in compliance with law and to perfect the interest of Owner in such
property; and (ix) all Rights to Payment and Proceeds comply with all applicable
laws concerning form, content and manner of preparation and execution, including
where applicable Federal Reserve Regulation Z and any State consumer credit
laws.

 

(b)           Owner further represents and warrants to Bank that: (i) the
Collateral pledged hereunder is so pledged at Borrowers’ request; (ii) Bank has
made no representation to Owner as to the creditworthiness of any of the
Borrowers; and (iii) Owner has established adequate means of obtaining from each
of the Borrowers on a continuing basis financial and other information
pertaining to Borrowers’ financial condition. Owner agrees to keep adequately
informed from such means of any facts, events or circumstances which might in
any way affect Owner’s risks hereunder, and Owner further agrees that Bank shall
have no obligation to disclose to Owner any information or material about any of
the Borrowers which is acquired by Bank in any manner.

 

6.              COVENANTS OF OWNER.

 

(a)             Owner agrees in general: (i) to indemnify Bank against all
losses, claims, demands, liabilities and expenses of every kind caused by
property subject hereto; (ii) to permit Bank to exercise its powers; (iii) to
execute and deliver such documents as Bank deems necessary to create, perfect
and continue the security interests contemplated hereby; (iv) not to change
Owner’s name, and as applicable, its chief executive office, its principal
residence or the jurisdiction in which it is organized and/or registered without
giving Bank prior written notice thereof; (v) not to change the places where
Owner keeps any Collateral or Owner’s records concerning the Collateral and
Proceeds without giving Bank prior written notice of the address to which Owner
is moving same; and (vi) to cooperate with Bank in perfecting all security
interests granted herein and in obtaining such agreements from third parties as
Bank deems necessary, proper or convenient in connection with the preservation,
perfection or enforcement of any of its rights hereunder.

 

(b)            Owner agrees with regard to the Collateral and Proceeds, unless
Bank agrees otherwise in writing: (i) that Bank is authorized to file financing
statements in the name of Owner to perfect Bank’s security interest in
Collateral and Proceeds; (ii) to insure Inventory and, where applicable, Rights
to Payment with Bank named as loss payee, in form, substance and amounts, under
agreements, against risks and liabilities, and with insurance companies
satisfactory to Bank; (iii) not to use any Inventory for any unlawful purpose or
in any way that would void any insurance required to be carried in connection
therewith; (iv) not to remove Inventory from Owner’s premises except in the
ordinary course of Owner’s business; (v) not to permit any lien on the
Collateral or Proceeds, including without limitation, liens arising from the
storage of Inventory, except in favor of Bank; (vi) not to sell, hypothecate or
dispose of, nor permit the transfer by operation of law of, any of the
Collateral or Proceeds or any interest therein, except sales of Inventory to
buyers in the ordinary course of Owner’s business; (vii) to furnish reports to
Bank of all acquisitions, returns, sales and other dispositions of Inventory in
such form and

 

3

--------------------------------------------------------------------------------


 

detail and at such times as Bank may require; (viii) to permit Bank to inspect
the Collateral at any time; (ix) to keep, in accordance with generally accepted
accounting principles, complete and accurate records regarding all Collateral
and Proceeds, and to permit Bank to inspect the same and make copies thereof at
any reasonable time; (x) if requested by Bank, to receive and use reasonable
diligence to collect Rights to Payment and Proceeds, in trust and as the
property of Bank, and to immediately endorse as appropriate and deliver such
Rights to Payment and Proceeds to Bank daily in the exact form in which they are
received together with a collection report in form satisfactory to Bank; (xi)
not to commingle Rights to Payment, Proceeds or collections thereunder with
other property; (xii) to give only normal allowances and credits and to advise
Bank thereof immediately in writing if they affect any Rights to Payment or
Proceeds in any material respect; (xiii) on demand, to deliver to Bank returned
property resulting from, or payment equal to, such allowances or credits on any
Rights to Payment or Proceeds or to execute such documents and do such other
things as Bank may reasonably request for the purpose of perfecting, preserving
and enforcing its security interest in such returned property; (xiv) from time
to time, when requested by Bank, to prepare and deliver a schedule of all
Collateral and Proceeds subject to this Agreement and to assign in writing and
deliver to Bank all accounts, contracts, leases and other chattel paper,
instruments, documents and other evidences thereof; (xv) in the event Bank
elects to receive payments of Rights to Payment or Proceeds hereunder, to pay
all expenses incurred by Bank in connection therewith, including expenses of
accounting, correspondence, collection efforts, reporting to account or contract
debtors, filing, recording, record keeping and expenses incidental thereto; and
(xvi) to provide any service and do any other acts which may be necessary to
maintain, preserve and protect all Collateral and, as appropriate and
applicable, to keep all Collateral in good and saleable condition, to deal with
the Collateral in accordance with the standards and practices adhered to
generally by users and manufacturers of like property, and to keep all
Collateral and Proceeds free and clear of all defenses, rights of offset and
counterclaims.

 

7.              POWERS OF BANK. Owner appoints Bank its true attorney in fact to
perform any of the following powers, which are coupled with an interest, are
irrevocable until termination of this Agreement and may be exercised from time
to time by Bank’s officers and employees, or any of them, whether or not any of
the Borrowers or Owner is in default: (a) to perform any obligation of Owner
hereunder in Owner’s name or otherwise; (b) to give notice to account debtors or
others of Bank’s rights in the Collateral and Proceeds, to enforce or forebear
from enforcing the same and make extension or modification agreements with
respect thereto; (c) to release persons liable on Collateral or Proceeds and to
give receipts and acquittances and compromise disputes in connection therewith;
(d) to release or substitute security; (e) to resort to security in any order;
(f) to prepare, execute, file, record or deliver notes, assignments, schedules,
designation statements, financing statements, continuation statements,
termination statements, statements of assignment, applications for registration
or like papers to perfect, preserve or release Bank’s interest in the Collateral
and Proceeds; (g) to receive, open and read mail addressed to Owner; (h) to take
cash, instruments for the payment of money and other property to which Bank is
entitled; (i) to verify facts concerning the Collateral and Proceeds by inquiry
of obligors thereon, or otherwise, in its own name or a fictitious name; (j) to
endorse, collect, deliver and receive payment under instruments for the payment
of money constituting or relating to Proceeds; (k) to prepare, adjust, execute,
deliver and receive payment under insurance claims, and to collect and receive
payment of and endorse any instrument in payment of loss or returned premiums or
any other insurance refund or return, and to apply such amounts received by
Bank, at Bank’s sole option, toward repayment of the Indebtedness; (I) to
exercise all rights, powers and remedies which Owner would have, but for this
Agreement, with respect to all Collateral and Proceeds subject hereto; (m) to
make withdrawals from and to close deposit accounts or other accounts with any
financial institution, wherever located, into which

 

4

--------------------------------------------------------------------------------


 

Proceeds may have been deposited, and to apply funds so withdrawn to payment of
the Indebtedness; (n) to preserve or release the interest evidenced by chattel
paper to which Bank is entitled hereunder and to endorse and deliver any
evidence of title incidental thereto; and (o) to do all acts and things and
execute all documents in the name of Owner or otherwise, deemed by Bank as
necessary, proper and convenient in connection with the preservation and
perfection of its rights hereunder or enforcement of its rights hereunder after
an Event of Default. Notwithstanding anything to the contrary provided in this
Section 7, the Bank shall only exercise its rights and remedies under this
Section 7(a), (b), (c), (d), (e), (g), (h), (j), (k), (I) and (m) when any of
the Borrowers or Owner is in default.

 

8.              OWNER’S WAIVERS.

 

(a)             Owner waives any right to require Bank to: (i) proceed against
any of the Borrowers or any other person; (ii) marshal assets or proceed against
or exhaust any security held from any of the Borrowers or any other person;
(iii) give notice of the terms, time and place of any public or private sale or
other disposition of personal property security held from any of the Borrowers
or any other person; (iv) take any other action or pursue any other remedy in
Bank’s power; or (v) make any presentment or demand for performance, or give any
notice of nonperformance, protest, notice of protest or notice of dishonor
hereunder or in connection with any obligations or evidences of indebtedness
held by Bank as security for or which constitute in whole or in part the
Indebtedness secured hereunder, or in connection with the creation of new or
additional Indebtedness.

 

(b)            Owner waives any defense to its obligations hereunder based upon
or arising by reason of: (i) any disability or other defense of any of the
Borrowers or any other person; (ii) the cessation or limitation from any cause
whatsoever, other than payment in full, of the Indebtedness of any of the
Borrowers or any other person; (iii) any lack of authority of any officer,
director, partner, agent or any other person acting or purporting to act on
behalf of any of the Borrowers which is a corporation, partnership or other type
of entity, or any defect in the formation of any such Borrower; (iv) the
application by any of the Borrowers of the proceeds of any Indebtedness for
purposes other than the purposes represented by Borrowers to, or intended or
understood by, Bank or Owner; (v) any act or omission by Bank which directly or
indirectly results in or aids the discharge of any of the Borrowers or any
portion of the Indebtedness by operation of law or otherwise, or which in any
way impairs or suspends any rights or remedies of Bank against any of the
Borrowers; (vi) any impairment of the value of any interest in security for the
Indebtedness or any portion thereof, including without limitation, the failure
to obtain or maintain perfection or recordation of any interest in any such
security, the release of any such security without substitution, and/or the
failure to preserve the value of, or to comply with applicable law in disposing
of, any such security; (vii) any modification of the Indebtedness, in any form
whatsoever, including any modification made after revocation hereof to any
Indebtedness incurred prior to such revocation, and including without limitation
the renewal, extension, acceleration or other change in time for payment of, or
other change in the terms of, the Indebtedness or any portion thereof, including
increase or decrease of the rate of interest thereon; or (viii) any requirement
that Bank give any notice of acceptance of this Agreement. Until all
Indebtedness shall have been paid in full, Owner shall have no right of
subrogation, and Owner waives any right to enforce any remedy which Bank now has
or may hereafter have against any of the Borrowers or any other person and
waives any benefit of, or any right to participate in, any security now or
hereafter held by Bank. Owner further waives all rights and defenses Owner may
have arising out of (A) any election of remedies by Bank, even though that
election of remedies, such as a non-judicial foreclosure with respect to any
security for any portion of the Indebtedness, destroys Owner’s rights of
subrogation or Owner’s rights to

 

5

--------------------------------------------------------------------------------


 

proceed against any of the Borrowers for reimbursement, or (B) any loss of
rights Owner may suffer by reason of any rights, powers or remedies of any of
the Borrowers in connection with any anti-deficiency laws or any other laws
limiting, qualifying or discharging Borrowers’ Indebtedness, whether by
operation of Sections 726, 580a or 580d of the Code of Civil Procedure as from
time to time amended, or otherwise, including any rights Owner may have to a
Section 580a fair market value hearing to determine the size of a deficiency
following any foreclosure sale or other disposition of any real property
security for any portion of the Indebtedness.

 

9.              AUTHORIZATIONS TO BANK. Owner authorizes Bank either before or
after revocation hereof, without notice to or demand on Owner, and without
affecting Owner’s liability hereunder, from time to time to: (a) alter,
compromise, renew, extend, accelerate or otherwise change the time for payment
of, or otherwise change the terms of, the Indebtedness or any portion thereof,
including increase or decrease of the rate of interest thereon; (b) take and
hold security, other than the Collateral and Proceeds, for the payment of the
Indebtedness or any portion thereof, and exchange, enforce, waive, subordinate
or release the Collateral and Proceeds, or any part thereof, or any such other
security; (c) apply the Collateral and Proceeds or such other security and
direct the order or manner of sale thereof, including without limitation, a
non-judicial sale permitted by the terms of the controlling security agreement,
mortgage or deed of trust, as Bank in its discretion may determine; (d) release
or substitute any one or more of the endorsers or guarantors of the
Indebtedness, or any portion thereof, or any other party thereto; and (e) apply
payments received by Bank from any of the Borrowers to any Indebtedness of any
of the Borrowers to Bank, in such order as Bank shall determine in its sole
discretion, whether or not such Indebtedness is covered by this Agreement, and
Owner hereby waives any provision of law regarding application of payments which
specifies otherwise. Bank may without notice assign this Agreement in whole or
in part.

 

10.           PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. Owner
agrees to pay, prior to delinquency, all insurance premiums, taxes, charges,
liens and assessments against the Collateral and Proceeds, and upon the failure
of Owner to do so, Bank at its option may pay any of them and shall be the sole
judge of the legality or validity thereof and the amount necessary to discharge
the same. Any such payments made by Bank shall be obligations of Owner to Bank,
due and payable immediately upon demand, together with interest at a rate
determined in accordance with the provisions of this Agreement, and shall be
secured by the Collateral and Proceeds, subject to all terms and conditions of
this Agreement.

 

11.            EVENTS OF DEFAULT. The occurrence of any of the following shall
constitute an “Event of Default” under this Agreement: (a) any default in the
payment or performance of any obligation, or any defined event of default, under
(i) any contract or instrument evidencing any Indebtedness, or (ii) any other
agreement between any of the Borrowers and Bank, including without limitation
any loan agreement, relating to or executed in connection with any Indebtedness;
(b) any representation or warranty made by Owner herein shall prove to be
incorrect in any material respect when made; (c) Owner shall fail to observe or
perform any obligation or agreement contained herein; (d) any impairment of any
rights of Bank in any Collateral or Proceeds, or any attachment or like levy on
any property of Owner; and (e) Bank, in good faith, believes any or all of the
Collateral and/or Proceeds to be in danger of misuse, dissipation, commingling,
loss, theft, damage or destruction, or otherwise in jeopardy or unsatisfactory
in character or value.

 

6

--------------------------------------------------------------------------------


 

12.            REMEDIES. Upon the occurrence of any Event of Default, Bank shall
have and may exercise without demand any and all rights, powers, privileges and
remedies granted to a secured party upon default under the California Uniform
Commercial Code or otherwise provided by law, including without limitation, the
right (a) to contact all persons obligated to Owner on any Collateral or
Proceeds and to instruct such persons to deliver all Collateral and/or Proceeds
directly to Bank, and (b) to sell, lease, license or otherwise dispose of any or
all Collateral. All rights, powers, privileges and remedies of Bank shall be
cumulative. No delay, failure or discontinuance of Bank in exercising any right,
power, privilege or remedy hereunder shall affect or operate as a waiver of such
right, power, privilege or remedy; nor shall any single or partial exercise of
any such right, power, privilege or remedy preclude, waive or otherwise affect
any other or further exercise thereof or the exercise of any other right, power,
privilege or remedy. Any waiver, permit, consent or approval of any kind by Bank
of any default hereunder, or any such waiver of any provisions or conditions
hereof, must be in writing and shall be effective only to the extent set forth
in writing. It is agreed that public or private sales or other dispositions, for
cash or on credit, to a wholesaler or retailer or investor, or user of property
of the types subject to this Agreement, or public auctions, are all commercially
reasonable since differences in the prices generally realized in the different
kinds of dispositions are ordinarily offset by the differences in the costs and
credit risks of such dispositions. While an Event of Default exists: (a) Owner
will deliver to Bank from time to time, as requested by Bank, current lists of
all Collateral and Proceeds; (b) Owner will not dispose of any Collateral or
Proceeds except on terms approved by Bank; (c) at Bank’s request, Owner will
assemble and deliver all Collateral and Proceeds, and books and records
pertaining thereto, to Bank at a reasonably convenient place designated by Bank;
and (d) Bank may, without notice to Owner, enter onto Owner’s premises and take
possession of the Collateral. With respect to any sale by Bank of any Collateral
subject to this Agreement, Owner hereby expressly grants to Bank the right to
sell such Collateral using any or all of Owner’s trademarks, trade names, trade
name rights and/or proprietary labels or marks. Owner further agrees that Bank
shall have no obligation to process or prepare any Collateral for sale or other
disposition.

 

13.              DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF
INDEBTEDNESS. In disposing of Collateral hereunder, Bank may disclaim all
warranties of title, possession, quiet enjoyment and the like. Any proceeds of
any disposition of any Collateral or Proceeds, or any part thereof, may be
applied by Bank to the payment of expenses incurred by Bank in connection with
the foregoing, including reasonable attorneys’ fees, and the balance of such
proceeds may be applied by Bank toward the payment of the Indebtedness in such
order of application as Bank may from time to time elect. Upon the transfer of
all or any part of the Indebtedness, Bank may transfer all or any part of the
Collateral or Proceeds and shall be fully discharged thereafter from all
liability and responsibility with respect to any of the foregoing so
transferred, and the transferee shall be vested with all rights and powers of
Bank hereunder with respect to any of the foregoing so transferred; but with
respect to any Collateral or Proceeds not so transferred, Bank shall retain all
rights, powers, privileges and remedies herein given.

 

14.            NOTICES. All notices, requests and demands required under this
Agreement must be in writing, addressed to Bank at the address specified in
Section 2 hereof and to Owner at the address of its chief executive office (or
personal residence, if applicable) specified below or to such other address as
any party may designate by written notice to each other party, and shall be
deemed to have been given or made as follows: (a) if personally delivered, upon
delivery; (b) if sent by mail, upon the earlier of the date of receipt or three
(3) days after deposit in the U.S. mail, first class and postage prepaid; and
(c) if sent by telecopy, upon receipt.

 

7

--------------------------------------------------------------------------------


 

15.           COSTS, EXPENSES AND ATTORNEYS’ FEES. Owner shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees and all allocated costs of Bank’s in-house counsel), expended or
incurred by Bank in connection with (a) the perfection and preservation of the
Collateral or Bank’s interest therein, and (b) the realization, enforcement and
exercise of any right, power, privilege or remedy conferred by this Agreement,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Owner or in any way affecting any of the Collateral or Bank’s ability to
exercise any of its rights or remedies with respect thereto. All of the
foregoing shall be paid by Owner with interest from the date of demand until
paid in full at a rate per annum equal to the greater of ten percent (10%) or
Bank’s Prime Rate in effect from time to time.

 

16.           SUCCESSORS; ASSIGNMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Owner may not assign or transfer any of its interests or rights hereunder
without Bank’s prior written consent. Owner acknowledges that Bank has the right
to sell, assign, transfer, negotiate or grant participations in all or any part
of, or any interest in, any Indebtedness of Borrowers to Bank and any
obligations with respect thereto, including this Agreement. In connection
therewith, Bank may disclose all documents and information which Bank now has or
hereafter acquires relating to Owner and/or this Agreement, whether furnished by
Borrowers, Owner or otherwise. Owner further agrees that Bank may disclose such
documents and information to Borrowers.

 

17.           AMENDMENT. This Agreement may be amended or modified only in
writing signed by Bank and Owner.

 

18.           APPLICATION OF SINGULAR AND PLURAL. In all cases where there is
but a single Borrower, then all words used herein in the plural shall be deemed
to have been used in the singular where the context and construction so require;
and when there is more than one Borrower named herein or when this Agreement is
executed by more than one Owner, the word “Borrowers” and the word “Owner”
respectively shall mean all or any one or more of them as the context requires.

 

19.             SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or any
remaining provisions of this Agreement.

 

20.             GOVERNING LAW. This Agreement shall be governed by and construed
in accordance with the laws of the State of California.

 

21.             ARBITRATION.

 

(a)           Arbitration. The parties hereto agree, upon demand by any party,
to submit to binding arbitration all claims, disputes and controversies between
or among them (and their respective employees, officers, directors, attorneys,
and other agents), whether in tort, contract or otherwise in any way arising out
of or relating to this Agreement and its negotiation, execution,
collateralization, administration, repayment, modification, extension,
substitution, formation, inducement, enforcement, default or termination.

 

8

--------------------------------------------------------------------------------


 

(b)           Governing Rules. Any arbitration proceeding will (i) proceed in a
location in California selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

 

(c)           No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

 

(d)           Arbitrator Qualifications and Powers. Any arbitration proceeding
in which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00. Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal
Rules of Civil Procedure, the California Rules of Civil Procedure or other
applicable law. Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction. The institution and maintenance of an
action for judicial relief or pursuit of a provisional or ancillary remedy shall
not constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

 

9

--------------------------------------------------------------------------------


 

(e)             Discovery. In any arbitration proceeding, discovery will be
permitted in accordance with the Rules. All discovery shall be expressly limited
to matters directly relevant to the dispute being arbitrated and must be
completed no later than 20 days before the hearing date. Any requests for an
extension of the discovery periods, or any discovery disputes, will be subject
to final determination by the arbitrator upon a showing that the request for
discovery is essential for the party’s presentation and that no alternative
means for obtaining information is available.

 

(f)              Class Proceedings and Consolidations. No party hereto shall be
entitled to join or consolidate disputes by or against others in any
arbitration, except parties who have executed this Agreement or any other
contract, instrument or document relating to any Indebtedness, or to include in
any arbitration any dispute as a representative or member of a class, or to act
in any arbitration in the interest of the general public or in a private
attorney general capacity.

 

(g)             Payment of Arbitration Costs and Fees. The arbitrator shall
award all costs and expenses of the arbitration proceeding.

 

(h)             Real Property Collateral; Judicial Reference. Notwithstanding
anything herein to the contrary, no dispute shall be submitted to arbitration if
the dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable. If any
such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638. A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA’s selection procedures. Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.

 

(i)              Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the documents between the parties or the subject matter of the
dispute shall control. This arbitration provision shall survive termination,
amendment or expiration of any of the documents or any relationship between the
parties.

 

(j)              Small Claims Court. Notwithstanding anything herein to the
contrary, each party retains the right to pursue in Small Claims Court any
dispute within that court’s jurisdiction. Further, this arbitration provision
shall apply only to disputes in which either party seeks to recover an amount of
money (excluding attorneys’ fees and costs) that exceeds the jurisdictional
limit of the Small Claims Court.

 

Owner warrants that Owner is an organization registered under the laws of
California.

 

10

--------------------------------------------------------------------------------


 

Owner warrants that its chief executive office (or principal residence, if
applicable) is located at the following address: 15350 Sherman Way, Suite #350,
Van Nuys, CA 91406.

 

Owner warrants that the Collateral (except goods in transit) is located or
domiciled at the following additional addresses: 2250 Alcazar Street, #136, Los
Angeles, CA 90033; 300 Professional Drive, Scarborough, ME 04074; 152 U.S. Route
1, Scarborough, ME 04074; 992 Union Street, Bangor, ME 04401; 120 Bloomingdale
Road, Suite #4401, White Plains, NY 10605 and 3347 S. Hoover Street, Suite C-10,
Los Angeles, CA 90007.

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of December 4,
2009.

 

CORAL BLOOD SERVICES, INC.

 

By:

/s/ John Doumitt

 

 

John Doumitt

 

 

Chief Executive Officer

 

 

 

 

By:

/s/ Robert S. Chilton

 

 

Robert S. Chilton

 

 

Chief Executive Officer

 

 

11

--------------------------------------------------------------------------------